Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2012/0129298, “Lin”).

Regarding claim 1, Lin anticipates A connection structure-embedded substrate comprising:
a printed circuit board including a plurality of first insulating layers of which at least one has a cavity provided therein (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the assembly 100 is a printed circuit board including a plurality of insulating layers of which the semiconductor chip 110 is provided in a cavity therein), 
a plurality of first wiring layers disposed as at least one of an outer portion and an inner portion of the plurality of first insulating layers (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the conductive layer 36 and traces 241 and 341 are a plurality of first wiring layers disposed as at least one of an outer portion and an inner portion of the plurality of first insulating layers), 
and a first build-up insulating layer disposed on an upper surface of the plurality of first insulating layers (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the die attach 113 and the dielectric layer 211 is a build-up insulating layer disposed on an upper surface of the first insulating layers); 
and a connection structure at least partially disposed in the cavity (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the semiconductor chip 110 is a connection structure disposed in the cavity),
wherein the first build-up insulating layer is disposed in the cavity (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the die attach 113 and the dielectric layer 211 is disposed in the cavity), 
and each of a lower surface of the connection structure and a lower surface of the cavity is in contact with at least a portion of the first build-up insulating layer, respectively (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; a lower surface of the semiconductor chip 110 and a lower surface of the cavity is in contact with a portion of the first build-up insulating layer, respectively).

Regarding claim 2, Lin anticipates wherein the printed circuit board further includes a second build-up insulating layer disposed on the first build-up insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the dielectric layer 261 is disposed on the build-up insulating layer).

Regarding claim 6, Lin anticipates wherein the printed circuit board further includes a plurality of first via layers (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140], [0153]; the plated thru holes 402 and 404 each have a first via layer), 
and one of the plurality of first via layers penetrates at least parts of each of the first and second build-up insulating layers, respectively (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140], [0153]; the plated thru holes 402 and 404 each have a first via layer which penetrates parts of the first and second build-up layers respectively).

Regarding claim 7, Lin anticipates wherein the connection structure includes a plurality of second insulating layers and a plurality of second wiring layers disposed as at least one of an outer portion and an inner portion of the plurality of second insulating layers (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140], [0153]; the solder masks 301 on the top and bottom are a plurality of second insulating layers and the conductive traces 291 are a plurality of second wiring layers disposed on the solder masks 301), 
and the connection structure further includes a wiring via penetrating through one of the plurality of second insulating layers and the second build-up insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140], [0153]; the vias near the interconnect pads 241 and 341 are wiring vias penetrating through the solder masks 301).

Regarding claim 9, Lin anticipates the lower surface of the cavity and the connection structure are disposed to be spaced apart from each other (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the lower part of the semiconductor chip 110 is spaced apart from a lower surface of the cavity).

Regarding claim 10, Lin anticipates the first build-up insulating layer is in contact with at least a portion of the lower surface of the cavity (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the die attach 113 is in contact with a portion of the lower surface of the cavity).

Regarding claim 11, Lin anticipates the first build-up insulating layer has a step in a region in contact with the connection structure (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the die attach 113 and the dielectric layer 211 has a step in a region, or a region shaped as a step, in contact with the semiconductor chip 110).

Regarding claim 12, Lin anticipates at least a portion of one layer of the plurality of first wiring layers is spaced apart from the lower surface of the connection structure and is disposed on the lower surface of the cavity (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; a portion of one layer of one of the first wiring layers is spaced apart from the lower surface of the connection structure and is disposed on the lower surface of the cavity).

Regarding claim 18, Lin anticipates A connection structure-embedded substrate comprising:
a printed circuit board including insulating layers and wiring layers disposed in or on the insulating layers (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the assembly 100 is a printed circuit board including a plurality of insulating layers and wiring layers disposed on the insulating layers), 
one of the insulating layers having a cavity extending from an upper surface of the one of the insulating layers (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; one of the insulating layers has a cavity extending from an upper surface of the insulating layer); 
and a connection structure at least partially disposed in the cavity, and including an upper surface, a lower surface opposing the upper surface, and a side surface connected to the upper surface and the lower surface of the connection structure (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the semiconductor chip 110 is a connection structure disposed in the cavity and including an upper surface, a lower surface opposing the upper surface, and a side surface connected to the upper surface and the lower surface of the connection structure),
wherein the printed circuit board further includes a first build-up insulating layer covering a portion of the upper surface of the one of the insulating layer, and the side surface and the lower surface of the connection structure (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the die attach 113 and the dielectric layer 211 is a build-up insulating layer covering a portion of the upper surface of the one of the insulating layer, and the side surface and the lower surface of the connection structure), 
and the upper surface of the connection structure is exposed from the first build-up insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; a portion of the upper surface of the semiconductor chip 110 is exposed from the first build-up insulating layer).

Regarding claim 19, Lin anticipates wherein the printed circuit board further includes:
a second build-up insulating layer disposed on the first build-up insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the dielectric layer 261 is a second build-up insulating layer disposed on the first build-up insulating layer);
an upper wiring layer disposed on the second build-up insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the conductive traces 241 is an upper wiring layer disposed on the dielectric layer 261);
a first upper via disposed in the first build-up insulating layer and the second build-up insulating layer and connecting the upper wiring layer and one of the wiring layers disposed on the one of the insulating layers to each other (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the via that is associated with the contact pad 114 is a first upper via disposed in the first and second build-up layers and connecting the upper wiring layer and a wiring layer disposed on one of the insulating layers); 
and a second upper via disposed in the second build-up insulating layer and connecting the upper wiring layer and the connection structure to each other (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the via that is associated with the conductive trace 341 is a second upper via disposed in the second build-up insulating layer and connecting the upper wiring layer and the connection structure to each other).

Regarding claim 20, Lin anticipates the first upper via and the second upper via have a tapered shape tapered in a direction the same as a via disposed in the one of the insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the first and second upper vias each have a tapered shape tapered in a direction which is the same direction as the plated thru holes 402 and 404).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Noto et al. (US 2021/0282266, “Noto”).

Regarding claim 3, Lin discloses the claimed invention as applied to claim 2, above.
Lin discloses wherein the second build-up insulating layer is disposed on the connection structure and the first build-up insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the dielectric layer 261 is disposed on the semiconductor chip 110 and on the build-up insulating layer).
 Lin does not disclose the second build-up layer has a coefficient of thermal expansion lower than that of the first build-up insulating layer.
Noto discloses the second build-up layer has a coefficient of thermal expansion lower than that of the first build-up insulating layer (Figs. 2, 3A-B, [0037]-[0039]; the insulating layers 12 have a coefficient of thermal expansion lower than that of the insulating layer 12a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Noto’s insulating layers with a different coefficient of thermal expansion in order to have a higher resistance to a crack or the like, as suggested by Noto at [0037].

Regarding claim 4, Lin discloses the claimed invention as applied to claim 2, above.
Lin does not disclose the first and second build-up insulating layers include fillers, respectively, and a density of the fillers per unit volume in the second build-up insulating layer is higher than that of the fillers per unit volume in the first build-up insulating layer.
Noto discloses the first and second build-up insulating layers include fillers, respectively, and a density of the fillers per unit volume in the second build-up insulating layer is higher than that of the fillers per unit volume in the first build-up insulating layer (Figs. 2, 3A-B, [0037]-[0039]; insulating layers 12 and 12a include fillers, and a density of the fillers per unit volume in layers 12 is higher than that of 12a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Noto’s insulating layers with fillers in order to have a higher resistance to a crack or the like, as suggested by Noto at [0037].

Regarding claim 5, Lin discloses the claimed invention as applied to claim 2, above.
Lin does not disclose the first and second build-up insulating layers include fillers, respectively, and a density of the fillers per unit area in the second build-up insulating layer is higher than that of the fillers per unit area in the first build-up insulating layer.
Noto discloses the first and second build-up insulating layers include fillers, respectively, and a density of the fillers per unit area in the second build-up insulating layer is higher than that of the fillers per unit area in the first build-up insulating layer (Figs. 2, 3A-B, [0037]-[0039]; insulating layers 12 and 12a include fillers, and a density of the fillers per unit area in layers 12 is higher than that of 12a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Noto’s insulating layers with fillers in order to have a higher resistance to a crack or the like, as suggested by Noto at [0037].

Regarding claim 22, Lin discloses the claimed invention as applied to claim 19, above.
Lin does not disclose the first and second build-up insulating layers include fillers, respectively, and a density of the fillers per unit area in the second build-up insulating layer is higher than that of the fillers per unit area in the first build-up insulating layer.
Noto discloses the first and second build-up insulating layers include fillers, respectively, and a density of the fillers per unit area in the second build-up insulating layer is higher than that of the fillers per unit area in the first build-up insulating layer (Figs. 2, 3A-B, [0037]-[0039]; insulating layers 12 and 12a include fillers, and a density of the fillers per unit area in layers 12 is higher than that of 12a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Noto’s insulating layers with fillers in order to have a higher resistance to a crack or the like, as suggested by Noto at [0037].

Regarding claim 23, Lin discloses the claimed invention as applied to claim 19, above.
Lin does not disclose a coefficient of thermal expansion (CTE), a dissipation factor (Df), or a dielectric constant (Dk) of the second build-up insulating layer is less than that of the first build-up insulating layer.
Noto discloses a coefficient of thermal expansion (CTE), a dissipation factor (Df), or a dielectric constant (Dk) of the second build-up insulating layer is less than that of the first build-up insulating layer (Figs. 2, 3A-B, [0037]-[0039]; insulating layers 12 have a coefficient of thermal expansion lower than that of the insulating layer 12a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Noto’s insulating layers with a different coefficient of thermal expansion in order to have a higher resistance to a crack or the like, as suggested by Noto at [0037].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 6 above, and further in view of Lin et al. (US 2014/0246227, “Lin ‘227”).

	Regarding claim 8, Lin discloses the claimed invention as applied to claim 6, above.
Lin does not disclose a first pitch is greater than a second pitch in which the first pitch is a pitch of at least one of the plurality of first wiring layers, and the second pitch is a pitch of at least one of the plurality of second wiring layers.
Lin ‘227 discloses a first pitch is greater than a second pitch in which the first pitch is a pitch of at least one of the plurality of first wiring layers, and the second pitch is a pitch of at least one of the plurality of second wiring layers (Fig. 5G, [0116]; the pitch of the solder bumps 81 and interconnect pads 231 is greater than the pitch associated with the components 711).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Lin ‘227’s configuration in order to allow for electrical communication and mechanical attachment with external components or a PCB as suggested by Lin ‘227 at [0116].



Claims 13-14, 16-17, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Karhade et al. (US 2022/0199480, “Karhade”).

	Regarding claim 13, Lin discloses the claimed invention as applied to claim 1, above.
Lin does not disclose a plurality of electronic components disposed on the printed circuit board, wherein at least parts of each of the plurality of electronic components are connected to each other through the connection structure.
Karhade discloses a plurality of electronic components disposed on the printed circuit board (Fig. 66, [0112]; the components 130 are disposed on the printed circuit board),
wherein at least parts of each of the plurality of electronic components are connected to each other through the connection structure (Fig. 66, [0112]; the components 130 are connected to each other through the bridge component 110).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Karhade’s configuration in order to allow microelectronic components to conductively couple to the conductive contacts via the intervening bridge component, as suggested by Karhade at [0112].

Regarding claim 14, Lin discloses A connection structure-embedded substrate comprising:
a printed circuit board including a first insulating body having a cavity provided in at least a portion thereof (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the assembly 100 is a printed circuit board including a plurality of insulating layers of which the semiconductor chip 110 is provided in a cavity therein), 
a plurality of first wiring layers disposed on at least one of an outer portion and an inner portion of the first insulating body (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the conductive layer 36 and traces 241 and 341 are a plurality of first wiring layers disposed as at least one of an outer portion and an inner portion of the plurality of first insulating layers), 
a first build-up insulating layer disposed on the first insulating body (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the die attach 113 and the dielectric layer 211 is a build-up insulating layer disposed on an upper surface of the first insulating layers), 
and a second build-up insulating layer disposed on the first build-up insulating layer (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; dielectric layer 261 is disposed on the first build-up insulating layer); 
and a connection structure at least partially embedded in the cavity and including a second insulating body and a second wiring layer disposed on at least one of an outer portion and an inner portion of the second insulating body (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the semiconductor chip 110 is a connection structure which includes an insulating body and a wiring layer disposed on at least one of an outer portion and an inner portion of the second insulating body),
wherein the first build-up insulating layer is disposed the cavity (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the die attach 113 and the dielectric layer 211 is disposed in the cavity), 
and the first and second build-up insulating layers include different insulating materials (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; die attach 113 an epoxy paste which is a different material than that of the dielectric layer 261).
Lin does not disclose the connection structure includes a plurality of second wiring layers.
Karhade discloses the connection structure includes a plurality of second wiring layers (Fig. 68, [0133]; the package interposer 1704 includes a plurality of wiring layers).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Karhade’s configuration in order to provide an intervening substrate used to bridge the circuit board and the IC package, as suggested by Karhade at [0112].

Regarding claim 16, Lin in view of Karhade discloses the claimed invention as applied to claim 14, above.
Lin discloses wherein the connection structure is disposed to be spaced apart from a lower surface of the cavity with the first build-up insulating layer interposed therebetween (Fig. 5K, [0116], [0119], [0124], [0128], [0133], [0140]; the semiconductor chip 110 is spaced apart from a lower surface of the cavity with the die attach 113 interposed therebetween).

Regarding claim 17, Lin in view of Karhade discloses the claimed invention as applied to claim 14, above.
Lin does not disclose a part of at least one layer of the plurality of first wiring layers is disposed between a lower surface of the cavity and the connection structure.
Karhade discloses a part of at least one layer of the plurality of first wiring layers is disposed between a lower surface of the cavity and the connection structure (Fig. 14, [0040]; a part of the wiring layer having the electrodes 106 is disposed between a lower surface of the cavity and the connection structure).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure, as modified by Karhade, with Karhade’s configuration in order to provide an intervening substrate used to bridge the circuit board and the IC package, as suggested by Karhade at [0112].

Regarding claim 21, Lin discloses the claimed invention as applied to claim 19, above.
Lin does not disclose the second upper via is disposed also in an insulating layer of the connection structure.
Karhade discloses a second upper via is disposed also in an insulating layer of the connection structure (Fig. 68, [0133]; the package interposer 1704 includes a via disposed in an insulating layer of the connection structure).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Karhade’s configuration in order to allow microelectronic components to conductively couple to the conductive contacts via the intervening bridge component, as suggested by Karhade at [0112].

Regarding claim 24, Lin discloses the claimed invention as applied to claim 19, above.
Lin does not disclose one of the insulating layers is a core layer having a thickness greater than a thickness of each of the other insulating layers, and the cavity exposes a portion of the core layer.
Karhade discloses one of the insulating layers is a core layer having a thickness greater than a thickness of each of the other insulating layers, and the cavity exposes a portion of the core layer (Fig. 14, [0040]; the core insulation layer 104 is thicker than the other insulating layers and the cavity exposes a portion of the insulation layer 104).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure with Karhade’s configuration in order to allow microelectronic components to conductively couple to the conductive contacts via the intervening bridge component, as suggested by Karhade at [0112].

Regarding claim 25, Lin in view of Karhade discloses the claimed invention as applied to claim 24, above.
Lin does not disclose the cavity exposes a portion of one of the wiring layers disposed on the core layer.
Karhade discloses the cavity exposes a portion of one of the wiring layers disposed on the core layer (Fig. 14, [0040]; the cavity exposes a portion of the wiring layers 106 disposed on the core insulating layer 104).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure, as modified by Karhade, with Karhade’s configuration in order to allow microelectronic components to conductively couple to the conductive contacts via the intervening bridge component, as suggested by Karhade at [0112].

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Karhade and Noto.

Regarding claim 15, Lin in view of Karhade discloses the claimed invention as applied to claim 14, above.
Lin does not disclose a dissipation factor (Df) of the second build-up insulating layer is lower than that of the first build-up insulating layer.
Noto discloses disclose a dissipation factor (Df) of the second build-up insulating layer is lower than that of the first build-up insulating layer (Figs. 2, 3A-B, [0037]-[0039]; insulating layers 12 has a lower dissipation factor than that of the insulating layer 12a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s structure, as modified by Karhade, with Noto’s insulating layers with a lower dissipation factor in order to have a higher resistance to a crack or the like, as suggested by Noto at [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847